Opinion issued October 14, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00140-CV
———————————
The Allen and MarthA Lewis Revocable Trust and MarthA Lewis,
IndividualLY,
Appellants
V.
Daniel PERALES
and Erin Perales,
Appellees

 

 
On Appeal from the 55th District Court
Harris County, Texas

Trial Court Case No. 0808471
 

 
SUPPLEMENTAL MEMORANDUM
OPINION ON MOTION FOR REHEARING
          Appellants,
the Allen and Martha Lewis Revocable Trust and Martha A. Lewis, individually (“Lewis”),
moved for rehearing on September 7, 2010, raising an argument that we relied on
erroneous facts in issuing our August 12, 2010 opinion and judgment.
We deny the motion for rehearing,
but we issue this supplemental opinion to clarify the facts upon which our August
12, 2010 opinion relied.  Our August 12,
2010 judgment remains unchanged.
DATE OF SURVEY
          In
his motion for rehearing, Lewis argues that we “erred in finding that Perales
had his property surveyed in January 2008 because the survey was completed on
November 6, 2007. . . .”  We now observe
that in the course of completing the purchase of Lot 10 on December 27, 2007,
Perales signed a “survey receipt” acknowledging that he received a copy of a
survey of Lot 10 that was dated November 6, 2007.  Perales then apparently used this survey to
determine that the existing fence dividing his yard from that of Lewis fell
within his property line, and he notified Lewis in January 2008 that he
intended to move the fence.  
This clarification of the
background facts regarding the date of the survey and the date that Perales
acknowledged his receipt of the survey has no effect on our opinion that the
trial court did not err in granting Perales’s motion for summary judgment.
 

 
CONCLUSION
          We deny
Lewis’s motion for rehearing.
 
 
 
                                                                   Evelyn
V. Keyes
                                                                   Justice

 
Panel
consists of Justices Keyes and Higley. [1]




[1]
              Justice
Hanks was a member of the original panel but has resigned in the interim.  This motion has been decided by the two
remaining justices.  Tex. R. App. P. 41.1(b).